               Case 2:19-cv-08534-ES-MAH Document 7 Filed 05/03/19 Page 1 of 1 PageID: 162




                                                                                                                                     attorneys at law
BARRY R. MANDELBAUM          ARLA D. CAHILL5                   - OF COUNSEL -                    FELLOW OF THE AMERICAN ACADEMY
WILLIAM S. BARRETT3          RONALD D. COLEMAN3                HON. MICHAEL K. DIAMOND (RET.)     OF MATRIMONIAL LAWYERS
LYNNE STROBER               JOEL G. MacMULL8                  HON. PAUL J. VICHNESS (RET.)     + DESIGNATED BY THE SUPREME COURT
OWEN T. HUGHES2              VINCENT J. McGILL8                ALAN L. GLAZNER3                   OF NEW JERSEY AS A CERTIFIED
                                                                                                  CIVIL TRIAL ATTORNEY
ARTHUR D. GROSSMAN           DAMIAN P. CONFORTI3               THOMAS V. HILDNER
DEBORAH L. GREENE            RAJ GADHOK3                       VINCENT J. NUZZI3
                                                                                                 CERTIFIED BY THE SUPREME COURT     3 Becker Farm Road
                                                                                                  OF NEW JERSEY AS A CERTIFIED
MICHAEL A. SAFFER3           JEFFREY L. WASSERMAN3             JAMES L. ESPOSITO                  MATRIMONIAL LAW ATTORNEY           Suite 105
STEVEN A. HOLT5              BARRY M. SCHWARTZ3                DEVANSHU L. MODI
DENNIS J. ALESSI6           LISA FACTOR FOX3                  LAURIE J. WOOG
                                                                                                 CERTIFICATE; HEALTHCARE LAW
                                                                                                  COMPLIANCE
                                                                                                                                     Roseland, New Jersey 07068
JOSEPH J. PETERS             GARY S. YOUNG3                    JAMES T. ELLIOTT3                 COURT APPOINTED MEDIATOR           www.lawfirm.ms
CRAIG W. ALEXANDER3          STEVEN W. TEPPLER11               WILLIAM M. FETKY                  REGISTERED U.S. PATENT ATTORNEY
MARTIN D. HAUPTMAN           J. RUSSELL BULKELEY12             HILARY L. BRUNELL7
                                                                                                                                     t. 973.736.4600
STUART GOLD3                                                   LAWRENCE B. GOODWIN                                                  f. 973.325.7467
CHERYL H. BURSTEIN4          - SENIOR COUNSEL -                DAVID FLAXMAN10                  1 MEMBER OF NJ & PA BAR
                                                                                                2 MEMBER OF NJ & FL BAR
ROBIN F. LEWIS3              YALE I. LAZRIS                    RICHARD M. MILLER3
                                                                                                3 MEMBER OF NJ & NY BAR
RICHARD I. SIMON3            JOSEPH J. DISCENZA+               JONATHAN M. PETTY
                                                                                                4 MEMBER OF NJ, NY & CA BAR
STEVEN I. ADLER              CHARLES S. LORBER                 E. MILES PRENTICE8               5 MEMBER OF NJ, NY & PA BAR          Edison, NJ
PETER H. TANELLA                                                                                6 MEMBER OF NJ, NY & D.C. BAR
DAVID S. CARTON            - COUNSEL -                       - ASSOCIATES -                   7 MEMBER OF NJ & D.C. BAR
                                                                                                                                     Elizabeth, NJ
GORDON C. DUUS7              ALAN L. SUSSMAN3                  MARA P. CODEY3                   8 MEMBER OF NY BAR                   Eatontown, NJ
THOMAS W. ACKERMANN          MANUEL R. GROVA, JR.              JENNIFER E. PRESTI               9 MEMBER OF NJ, NY & CO BAR
RICHARD I. MILLER9           LAUREN A. CARNEVALE3              SHAWNA A. BROWN3                 10 MEMBER OF NY & CA BAR             New York, NY
DANIEL J. BARKIN6            RYAN M. BUEHLER                   BRIAN M. BLOCK1                  11 MEMBER OF NY, D.C., IL & FL BAR
                                                                                                12 MEMBER OF NY, D.C. & CT BAR
                                                                                                                                     North Palm Beach, FL
DOUGLAS I. EILENDER3         MARC J. COMER5                    PHILIP A. PORTANTINO3
JEFFREY M. ROSENTHAL6        JEFFREY E. GRABELLE               JOSHUA M. GORSKY3                13 MEMBER OF NJ, NY & GA BAR         Denver, CO
                             MARK ORENSTEIN8                                                    14 MEMBER OF NY, NJ, CO & PA BAR
PETER A. LEVY3                                                 ELISABETE M. ROCHA
MICHAEL F. BEVACQUA, JR.3    STEVEN L. POLAKOFF8               EDWARD P. DABEK, JR.3
                                                                                                ______________________________
LAWRENCE C. WEINER3          _______________________________   RONEN YAIR3
MOHAMED H. NABULSI3          IRVING MANDELBAUM (1906-1993)     CHRISTOPHER G. SALLOUM3                                               E-Mail: @lawfirm.ms
EDWARD J. ALBOWICZ3          RICHARD M. SALSBURG (1938-2011)   TREVOR G. ANDERSON13                                                  Ref. File #
                                                                                                CELEBRATING 89 YEARS
LAUREN X. TOPELSOHN3         ROBERT W. GLUCK (1947-2013)       OLGA UGOLEV3
                                                                                                OF SERVICE TO OUR
CASEY GOCEL3                 RICHARD L. SLAVITT (RET.)         DEREK PREVETE
                                                                                                CLIENTS AND COMMUNITY
ERIC R. GOLDBERG14           RICHARD H. STEINBERG (RET.)       ETHAN C. WELLS
                             HON. ROBERT A. LONGHI (RET.)      MICHELLE SCANLON3




                                                                           May 3, 2019

VIA ECF
Honorable Esther Salas, U.S.D.J.
United States District Court, District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street Room 4015
Newark, NJ 07101

                            RE:      Yang v. Lin, Civil Action No. 2:19-cv-08534-ES-MAH

Dear Judge Salas:

       This law firm represents defendant Peony Lin (“Defendant”) in the above referenced matter.
Defendant’s Motion to Dismiss Complaint pursuant to Fed. R. Civ. P. 12(b)(6) is scheduled for May 20,
2019. Due to intervening pre-paid travel that would impact our ability to prepare Defendant’s reply papers
by the May 13, 2019 deadline, we respectfully request that the motion return date be rescheduled to June
3, 2018, with the plaintiff’s opposing papers due on May 13, 2019 and Defendant’s reply papers due on
May 28, 2019. This request and proposed briefing schedule is made with the consent of plaintiff’s counsel.
No prior extensions have been requested regarding this motion.

              We thank the Court for its consideration.

                                                                         Respectfully submitted,

                                                                         /s/ Arla D. Cahill
                                                                         Arla D. Cahill
cc:           All Counsel of Record (Via ECF)

                                              Member of International Society of Primerus Law Firms
4843-1236-3670, v. 1
